FILED
                           NOT FOR PUBLICATION
                                                                           OCT 31 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


LA CLÍNICA DE LA RAZA, INC.,                     No.   14-16775

              Plaintiff-Appellant,               D.C. No. 4:10-cv-04605-CW

 v.
                                                 MEMORANDUM*
STATE OF CALIFORNIA
DEPARTMENT OF HEALTH AND
HUMAN SERVICES; DAVID
MAXWELL-JOLLY, Director of
California Department of Health Care
Services, Health and Human Services
Agency, State of California; THE STATE
OF CALIFORNIA,

              Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                     Argued and Submitted October 19, 2016
                            San Francisco, California




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: KLEINFELD and M. SMITH, Circuit Judges, and KRONSTADT,**
District Judge.



      La Clínica appeals the district court’s decision that its claim for future

injunctive and declaratory relief does not present a case or controversy. We have

jurisdiction pursuant to 28 U.S.C. § 1291. We affirm because La Clínica lacks

standing to challenge the legality of Option 2.



      Article III standing requires that a plaintiff has (1) suffered an injury in fact;

(2) that is traceable to the challenged action; and (3) likely to be redressed by a

favorable court determination. Snake River Farmers’ Ass’n, Inc. v. Dep’t of

Labor, 9 F.3d 792, 795 (9th Cir. 1993) (citing Lujan v. Defs. of Wildlife, 504 U.S.
555, 560–61 (1992)). La Clínica has not suffered an injury in fact that is traceable

to California’s Medicaid billing methods because as the district court correctly

observed, if La Clínica believes that Option 2 is illegal, it can proceed under

Option 1. La Clínica has not provided any reason why it cannot proceed under

Option 1 or evidence of disadvantage. Also, a favorable court determination would

not redress La Clínica’s claimed injury because, if Option 2 was unavailable on the


      **
             The Honorable John A. Kronstadt, United States District Judge for the
Central District of California, sitting by designation.
                                           2
ground that it violated federal law, La Clínica would have to utilize Option 1, an

option freely available to it now.



      AFFIRMED.




                                          3